The Surrogate.
I think the objection, relating to the claim of Mrs. Tighe to jewelry, pictures, etc., must be overruled. The testatrix specifically bequeathed a piano, certain articles of furniture, a certain portrait and a picture to persons named in her will. She then proceeded to bequeath certain “personal property and furniture” specifically to Mrs. Pinckney, among which -were mantel ornaments and a portrait of her late husband, and. also all her household furniture and effects in the house “ not hereinbefore specifically bequeathed. ’ ’ She had, therefore, specifically' bequeathed to others, as well as to Mrs Pinckney, articles which were mostly ejusdem generis with those covered by the objection. Her use of the phrase “personal property and. fur*635niture ” indicates that she distinguished between the two kinds o£ property, and I think she intended to maintain this distinction when she used the other phrase “household furniture and effects therein,” and that, consequently, Mrs. Pinckney was entitled to all of the articles delivered to her.
The other objections raised have not been discussed, and I, therefore, regard them as abandoned.
Decreed accordingly.